Citation Nr: 1712008	
Decision Date: 04/13/17    Archive Date: 04/19/17

DOCKET NO.  06-29 061	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a right ankle disability.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

N.M. Floore, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from July 1973 to July 1975.  He also had additional service in the Army National Guard from September 1985 to June 1999.

In a January 2005 rating decision of the Cleveland Ohio Regional Office (RO) of the Department of Veterans Affairs (VA), the RO denied service connection for cervical and lumbosacral spine disorders and these issues were appealed to the Board of Veterans' Appeals (Board).  In an August 2009 Board remand, the Board referred the matter of service connection for a right ankle disability, and noted that this issue was intertwined with the service connection claims for cervical and lumbosacral spine disabilities.  Thereafter, a November 2009 rating decision by the Portland, Oregon RO, which had assumed jurisdiction, denied service connection for a right ankle disability.  The Board previously noted that no NOD or SOC appears to have been filed or issued with respect to the claimed right ankle disability.  However, a June 2010 supplemental statement of the case (SSOC) addressed the cervical, lumbosacral and right ankle claims.  A May 2011 Informal Hearing Presentation (IHP) to the Board also included argument on all three issues.

In March 2012, the Board remanded the cervical and lumbosacral spine issues and deferred a decision of the right ankle, pending the outcome of the other claims.  A November 2012 SSOC addressing all three claims was issued, and a January 2013 IHP included argument on all three claims.  In June 2013, and again in June 2014, the Board remanded all three claims, to which the RO issued accompanying SSOCs in August 2013 and October 2014, the latter of which pertained to the right ankle disability only.  An October 2014 rating decision granted service connection for cervical and lumbosacral spine disorders, resolving those matters.

In a February 2016 Board remand decision, the Board noted that while the Veteran had not perfected an appeal with respect to his claimed right ankle disability, both the agency of original jurisdiction (AOJ) and the Board, along with the Veteran's representative, have treated such as on appeal in multiple decisions and through various correspondences.  The Veteran's representative had multiple occasions to present argument on such issue to the Board, and the AOJ has readjudicated such issue in multiple SSOCs, as well.  The Board thus found that it would be unfair to the Veteran to reject such claim now as improperly before the Board.  Accordingly, the Board retained jurisdiction over the issue of entitlement to service connection for a right ankle disability.  The Board remanded the issue of service connection for the right ankle for additional development.

This appeal has been processed utilizing the Veterans Benefit Management System (VBMS) and Virtual VA paperless, electronic claims processing systems. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim. 38 C.F.R. § 3.159(c)(4)(i).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the Veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service. See Id.  Once VA undertakes the effort to provide an examination or opinion for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).  

Here, the Veteran contends that he injured his right ankle during his period of active duty in the Army from July 1973 to July 1975, which caused a weakening of the right ankle that led to an additional injury later in 1975, as well as a subsequent fracture in 1982, and that such injury was further aggravated during his National Guard service.

In August 2014, a VA opinion was obtained, wherein the examiner expressed the following:

Given current available information regarding uncomplicated ankle sprains causing a distal tibia and fibula fracture with subsequent ORIF (open reduction internal fixation), and the fact the ankle joint was not involved in the distal tib fib trauma, it is less likely than not tib fib fx is related to ankle sprain complaints in service.  Although, it is at least as likely as not right distal tibia and fibula ORIF were aggravated by previous ankle sprains as well as NG service after distal tib fib fracture 1982.

Here, the examiner indicated that the Veteran's 1982 ankle injury, incurred after active duty, was aggravated during his National Guard service.  However, the examiner did not provide a rationale for his conclusion-a fact which diminishes the probative value of the opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  Additionally, the Board previously found that the examiner did not discuss the Veteran's lay statements when rendering an opinion on whether the Veteran's right ankle disability was incurred during active duty, and/or whether it was aggravated while in the National Guard.  As indicated in the Board's prior remand, the examiner was asked to specifically discuss the Veteran's credible reports of a right ankle injury during service and right ankle problems since service.

An additional VA opinion was obtained in April 2016, wherein the examiner expressed the following:

	With currently available information, Veteran's right ankle healed well and he was able to do his running, etc. after his right ankle injury in military.  No record or evidence that Veteran aggravated right ankle by service in National Guard from 1985-1999.  Thus, less likely than not, less than 50% probability that he had identifiable right ankle aggravated by service in the National Guard from 1985-1999.  He could pass 2 mile run, and was unable to perform National Guard because of his thoracic outlet condition.  With currently available information, the Veteran's right ankle problem at this time is related to his fracture that occurred on the jobsite in the 1980s.  He had no ongoing problems with his right ankle when he left the military, but did have a sprain a year after he left the military while working as a hair stylist and barber.  He then did well for a number of years until he had his injury on the jobsite.

The examiner further opined the following:

His right ankle did well during his final year in Army, but did have a second right ankle injury while working as hairdresser several years after military, but recovered from this OK.  As outlined in above records, Veteran's current right ankle limitations are more likely than not associated with the severe trauma from on the job injury in 1980, requiring surgery to right ankle and a year of time loss as result of that significant trauma. He was able to run, and no significant injury to right ankle during his years in the National Guard.  His current right ankle condition is more likely than not secondary to his on the job injury in 1980 with significant trauma requiring ORIF.  His current right ankle condition is less likely than not secondary to his Army or National Guard military service, and less likely progressed beyond natural progression because of his military service.

Here, the examiner indicated that the Veteran's right ankle injury was incurred after active duty and was not aggravated by his service in the National Guard.  Although the examiner provided a rationale for his conclusion and addressed the Veteran's reports of a right ankle injury during service, the examiner did not discuss the Veteran's reports of right ankle problems since service or the August 2014 VA opinion.  As indicated in the Board's prior remand, the examiner was asked to specifically consider and discuss the Veteran's credible reports of a right ankle injury during service and right ankle problems since service, as well as the August 2014 VA opinion.  Accordingly, an addendum opinion is required which addresses the Veteran's reports of right ankle problems post service and the August 2014 VA opinion with regard to the claim for direct service connection.  See Stegall v. West, 11 Vet. App. 268 (1998) (as a matter of law, a remand by the Board confers on the Veteran the right to compliance with the remand orders).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a medical addendum from the examiner who performed the April 2016 examination or, if unavailable, from another examiner.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to whether it is more likely than not, less likely than not, or at least as likely as not, that any current right ankle disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  If the examiner finds that a right ankle fracture in 1982 is unrelated to a right ankle injury during active duty from July 1972 to July 1975, then the examiner must specifically indicate whether the right ankle fracture was permanently worsened by the Veteran's service in the National Guard from 1985 to 1999.  The examiner should specifically consider and discuss the Veteran's credible reports of a right ankle injury during service and subsequent right ankle problems since service, as well as the August 2014 VA opinion.  The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

2.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.

3.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

